DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman et al. (Pub. No. US2015/0117504) in view of Venkatraman (Pub. No. US2013/0283085)
As per claim 1, Harriman discloses an apparatus, comprising:
at least one memory; (fig.7, 710)
a media access controller (MAC) component: (fig.6, 223) and 
a physical (PHY) layer component (figs.6, 224) to comprise circuitry, the circuitry to: 
read interface information (paragraph 46, read according to this read clock signal, a data word (e.g., a 10 bit symbol) is output to a decoder 340, which in an embodiment is an 8b10b decoder to thus generate an 8 bit word from 10 bits of the symbol.) in least one interface field (fig.2, 230 as figure 6-8 show interconnect of 223(MAC) and 224(PHY)) of at least one interface register (paragraph 44, Elastic buffer 335 includes a plurality of entries each to store incoming parallel data words.) of the PHY layer component, the interface information to be written to the at least one interface field by  the MAC component (paragraph 45, a recovered symbol clock signal is generated and is used to clock a write port of elastic buffer 335.) , the interface information to comprise a map of a port of the PHY layer component to one or more physical lanes of the PHY layer component;  and (paragraphs 33 & 83,  a mechanism to enable a physical unit (PHY) of a device to accurately report transmit and receive timings for transit of information through the PHY.)
configure the port and the physical lane of the PHY layer component to operate based on the interface information. (paragraphs 35-37, embodiments may provide a set of additional MAC/PHY interface signals to provide this PTM information.)
	Harriman discloses all the limitations as the above but does not explicitly discloses “a map of respective ones of a plurality of ports of the PHY layer component to respective ones of a plurality of physical lanes of PHY layer component; and map a first port of the plurality of ports to a first physical lane of the plurality of physical lanes of the PHY layer component based on the interface information.” However, Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Venkatraman with the teaching of Harriman so as to eliminate the indeterminism associated with dead-cycles and to align the timing across all lanes of a multiple lane data bus to make system more efficient to enhance system performance.

As per claim 2, Harriman discloses the interface information further to comprise one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a type of a media connected to the port, or (iii) a length of the media connected to the port, the PHY layer component to comprise a PHY layer controller. (paragraphs 36-37, the PHY may be configured to report the actual latency to the MAC so that the MAC can adjust time values accordingly.)

As per claim 3, Harriman discloses the MAC component to comprise comprising a link management controller. (paragraph 67, MAC layer 223 couples to higher layers including a link layer, while in turn PHY layer 224 may be coupled to a physical interconnect)

As per claim 4,  Harriman discloses the interface information to comprise   a first mode of operation of the   port , the PHY layer component to cause the first port to enter the first mode of operation from a different mode of operation based on a write of the interface information to the at least one interface field by a firmware of the link management controller, the PHY layer component to determine that the first mode of operation is a valid state of operation for the first port prior to causing the first port to enter the first mode of operation. (paragraph 33, a mechanism to enable a physical unit (PHY) of a device to accurately report transmit and receive timings for transit of information through the PHY. Memory space transactions include one or more of read requests and write requests mode to transfer data to/from a memory-mapped location as further cited in paragraph 83)

As per claim 5, Harriman discloses the logic to configure the PHY layer component to comprise:  circuitry to configure the port to operate at the data rate. (paragraphs 36-37, the PHY may be configured to report the actual latency to the MAC so that the MAC can adjust time values accordingly. The stored counter value is provided to another storage 570, e.g., another register that in turn is sampled based on a bit rate clock (e.g., 10% of this clock rate) as further cited in paragraph 65)

As per claim 6, Harriman discloses the circuitry to assign a first interface register of the at least one interface registers as not writable by the PHY layer component, net writable by the MAC component, readable by the PHY layer component, and readable by the MAC component. (paragraph 45, When such symbol is detected, this constitutes a beginning of a packet symbol and thus a recovered symbol clock signal is generated and is used to clock a write or read port of elastic buffer 335.)

As per claim 7, Venkatraman discloses The method further comprising; reading second interface information for a second port of the plurality of ports of the PHY component plurality of ports from a second interface register of the at least one interface register, the second interface information to be written to the second interface register by the MAC component, the second interface information to comprise at least one of: (i) a map of the second port of the PHY layer component to a second physical lane of the plurality of physical lanes of the PHY layer component, and (ii) a data rate of the second port: mapping  the second port to the physical lanes based on the second interface information; and configuring the second port to operate at the data rate of the second port based on the interface information. Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)

(paragraph 45, i.e., When such symbol is detected, this constitutes a beginning of a packet symbol and thus a recovered symbol clock signal is generated and is used to clock a write or read port of elastic buffer 335.)

As per claim 9, Venkatraman discloses the circuitry to map the remaining respective ones of the plurality of ports of the PHY layer component to a plurality of physical lanes of the PHY layer component based on the received interface information, the circuitry to establish a component interface between the PHY layer component and the MAC component using a handshaking process with the second MAC component. Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)

As per claim 10, Harriman discloses A method, comprising: 
reading, (paragraph 46, read clock signal, a data word (e.g., a 10 bit symbol) is output to a decoder 340, which in an embodiment is an 8b10b decoder to thus generate an 8 bit word from 10 bits of the symbol.) by a physical (PHY) layer component (fig.6-8, i.e., 223)  interface information written (paragraph 45, i.e., used to clock a write port of elastic buffer 335.) to at least one interface field in at least one interface register (paragraph 44, i.e.,  Elastic buffer 335 includes a plurality of entries each to store incoming parallel data words) of the PHY layer component by from the second a media access (fig.6-8, i.e., 223)  the interface information comprising a mapping of a port of the PHY layer component to one or more physical lanes of the PHY layer component; and (figure 6 & paragraphs 67-70,  MAC layer may provide per lane communications with multiple PHYs of a physical layer.  To communicate information between these components, multiple per lane signals in transmit and receive directions may be provided. And as show in figure 6, multiple tx+, tx- and rx+, rx-)
configuring, by the PHY layer component, the port and the physical lane of the PHY layer component to operate based on the interface information. (paragraph 35-37, i.e., packet transmit and receive times may be measured at the device's pins.  Because latencies within the PHY are variable, the PHY may be configured to report the actual latency to the MAC so that the MAC can adjust time values accordingly.  Embodiments may provide a set of additional MAC/PHY interface signals to provide this PTM information.)
Harriman discloses all the limitations as the above but does not explicitly discloses “a map of respective ones of a plurality of ports of the PHY layer component to respective ones of a plurality of physical lanes of PHY layer component; and mapping a first port of the plurality of ports to a first physical lane of the plurality of physical lanes of the PHY layer component based on the interface information.” However, Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Venkatraman with the teaching of 

As per claim 11, Harriman discloses the interface information further comprising one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a type of a media connected to the port, or (iii) a length of the media connected to the port, the PHY layer component comprising a PHY layer controller.  (paragraph 36-37, i.e., the PHY may be configured to report the actual latency to the MAC so that the MAC can adjust time values accordingly. the stored counter value is provided to another storage 570, e.g., another register that in turn is sampled based on a bit rate clock (e.g., 10% of this clock rate) as further cited in paragraph 65)

As per claim 12, Harriman discloses the   MAC component comprising a link management controller. (paragraph 67, i.e., MAC layer 223 couples to higher layers including a link layer, while in turn 
PHY layer 224 may be coupled to a physical interconnect)

As per claim 13, Harriman discloses the interface information comprising a first mode of operation of the port , the PHY layer component to cause the first port to enter the first mode of operation from a different mode of operation based on a firmware of the link management controller writing the interface information to the at least one interface field via the component interface, the PHY layer component to determine that the first mode of operation is a valid state of operation for the first port prior to causing the first port to enter the first mode of operation. (paragraph 33, i.e., a mechanism to enable a physical unit (PHY) of a device to accurately report transmit and receive timings for transit of information through the PHY.  Memory space transactions include one or more of read requests and write requests to transfer data to/from a memory-mapped location as further cited in paragraph 83)

As per claim 14, Harriman discloses the method comprising; mapping the port of the PHY layer component to the one or more physical lanes of the PHY layer component, or (ii) causing the port to operate at the data rate. (paragraphs 36-37, another register that in turn is sampled based on a bit rate clock (e.g., 10% of this clock rate) as further cited in paragraph 65)

As per claim 15, Harriman discloses the method comprising: Assigning the at least one interface registers as not writable by the PHY layer component, net writable by the MAC component, readable by the PHY layer component, and readable by the MAC component. (paragraph 45, i.e., When such symbol is detected, this constitutes a beginning of a packet symbol and thus a recovered symbol clock signal is generated and is used to clock a write or read port of elastic buffer 335.)

As per claim 16, Venkatraman discloses The method further comprising; reading second interface information for a second port of the plurality of ports of the PHY component plurality of ports from a second interface register of the at least one interface register, the second interface information to be written to the second interface register by the MAC component, the second interface information to comprise at least one of: (i) a map of a second port of the PHY layer component to a second physical lane of the plurality of physical lanes of the PHY layer component, and (ii) a data rate of the second port: mapping  the second port to the physical lanes based on the second interface information; and configuring the second port to operate at the data rate of the second port based on the interface information. Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)


As per claim 17, Harriman discloses the method comprising: providing status information to the MAC component via the interface information stored in the at least one interface register; and providing a state of a firmware of the PHY layer controller to the MAC component by writing the state of the firmware of the PHY layer controller in the at least one interface register. (paragraph 45, i.e., When such symbol is detected, this constitutes a beginning of a packet symbol and thus a recovered symbol clock signal is generated and is used to clock a write or read port of elastic buffer 335.)

As per claim 18, Harriman discloses the method comprising mapping the remaining respective ones of the plurality of ports of the PHY layer component to the respective ones of the remaining plurality of physical lanes of the PHY layer component based on the received interface information wherein a component interface is established between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (figure 6 & paragraphs 67-70, i.e., data (TxData) and data/control signals (TxDataK) to be transmitted from device 200 is sent from MAC layer 223 to PHY layer 224 along with a variable amount of command signals. a MAC layer may provide per lane communications with multiple PHYs of a physical layer.  To communicate information between these components, multiple per lane signals in transmit and receive directions may be provided. And as show in figure 6, multiple tx+, tx- and rx+, rx-)

As per claim 19, Harriman discloses A non-transitory computer-readable storage medium, comprising a plurality of instructions that, when executed, enable processing circuitry to: 
(paragraph 46, read clock signal, a data word (e.g., a 10 bit symbol) is output to a decoder) by a physical (PHY) layer component(figs.6-8, 223)  , interface information in least one interface field of at least one interface register (paragraph 44, i.e.,  Elastic buffer 335 includes a plurality of entries each to store incoming parallel data words) of the PHY layer component, the interface information to be written (paragraph 45, clock signal is generated and is used to clock a write port of elastic buffer 335.) to the at least one interface field by a media access controller(MAC) component, the interface information to comprise: (i) a map of a port of the PHY layer component to one or more physical lanes of the PHY layer component; and (figure 6 & paragraphs 67-70, i.e., data (TxData) and data/control signals (TxDataK) to be transmitted from device 200 is sent from MAC layer 223 to PHY layer 224 along with a variable amount of command signals.)
configure the port and the physical lanes of the PHY layer component to operate based on the interface information. (paragraphs 35-37, embodiments may provide a set of additional MAC/PHY interface signals to provide this PTM information.)
Harriman discloses all the limitations as the above but does not explicitly discloses “a map of respective ones of a plurality of ports of the PHY layer component to respective ones of a plurality of physical lanes of PHY layer component; and mapping a first port of the plurality of ports to a first physical lane of the plurality of physical lanes of the PHY layer component based on the interface information.” However, Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)



As per claim 20, Harriman discloses the interface information further to comprise one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a type of a media connected to the port, or (iii) a length of the media connected to the port, the PHY layer component to comprise comprising a PHY layer controller. (paragraphs 36-37, i.e., the PHY may be configured to report the actual latency to the MAC so that the MAC can adjust time values accordingly. the stored counter value is provided to another storage 570, e.g., another register that in turn is sampled based on a bit rate clock (e.g., 10% of this clock rate) as further cited in paragraph 65)

As per claim 21, Harriman discloses the MAC component to comprise comprising a link management controller. (paragraph 67, i.e., MAC layer 223 couples to higher layers including a link layer, while in turn PHY layer 224 may be coupled to a physical interconnect)

As per claim 22, Harriman discloses the instructions, when executed, to enable the processing circuitry to; cause the port to operate at the data rate. (paragraphs 36-37, sampled based on a bit rate clock (e.g., 10% of this clock rate) as further cited in paragraph 65)

As per claim 23, Harriman discloses the instructions, when executed, to enable the processing circuitry to: read (paragraph 46, when elastic buffer 335 is read according to this read clock signal, a data word (e.g., a 10 bit symbol) is output to a decoder 340)  second interface information (e.g., second entry) for a second port of the PHY component from a second interface register(paragraph 44, i.e.,  Elastic buffer 335 includes a plurality of entries each to store incoming parallel data information.)  to the at least one interface register, the second interface information to be written to the second interface register by the MAC component, (paragraph 45, i.e., When such symbol is detected, this constitutes a beginning of a packet symbol and thus a recovered symbol clock signal is generated and is used to clock a write port of elastic buffer 335.)  the second interface information to comprise at least one of: (i) a map of a second port of the PHY layer component to the one or more physical lane of the PHY layer component, or (ii) a data rate of the second port: and (figure 6 & paragraphs 67-70, i.e., data (TxData) and data/control signals (TxDataK) to be transmitted from device 200 is sent from MAC layer 223 to PHY layer 224 along with a variable amount of command signals.)
 configure the second port and the physical lanes of the PHY layer component to operate based on the second interface information. (paragraphs 35-37, embodiments may provide a set of additional MAC/PHY interface signals to provide this PTM information.)
Harriman discloses all the limitations as the above but does not explicitly discloses “a map of a second port of the PHY layer component to a second physical lanes of the plurality of physical lanes of PHY layer component; and mapping the second port of the plurality of ports to the second physical lane based on the second interface information.” However, Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)


As per claim 24, Harriman discloses the instructions, when executed, to enable the processing circuitry to: provide status information to the   MAC component over the component interface via the interface information stored in the at least one interface register; and (paragraphs 45-46, i.e., detection circuit 330 is configured to detect a predetermined symbol, which in a PCIe implementation may correspond to a control symbol.)
provide a state of a firmware of the PHY layer   controller to the second MAC component by writing the state of the firmware of the PHY layer   controller in the at least one interface register. (paragraph 45, i.e., When such symbol is detected, this constitutes a beginning of a packet symbol and thus a recovered symbol clock signal is generated and is used to clock a write port of elastic buffer 335.)

As per claim 25, Venkatraman discloses the instructions, when executed, to enable the processing circuitry to: map the remaining respective ones of the plurality of ports of the PHY layer component to the respective ones of a plurality of physical lanes of the PHY layer component based on the received interface information; and Venkatraman discloses this. (paragraphs 16-19 & FIG. 1 shows a physical layer PITY 100 and a data link layer 110.  Data is received on one or more of 16 physical lane units (PLU) from a PCIe interface to an external device 130. The data from each physical lane is combined into a single data input stream 115 into the data link layer 110.  The data link layer tracks the state of the PHY.  It communicates the status of the link with higher layers 122 and manages the link through the PHY.)
establish a component interface between the PHY layer component and the MAC component using a handshaking process with the second MAC component. Harriman discloses this. (figure 6 & paragraph 67-70, i.e., data (TxData) and data/control signals (TxDataK) to be transmitted from device 200 is sent from MAC layer 223 to PHY layer 224 along with a variable amount of command signals.)

Response to Amendment
3.	Applicant's amendment filed on 12/22/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Banerjee et al.  [US Patent No. US10,176,126] discloses the physical interface is operatively coupled with the physical layer via multiple PCIe lanes that form a PCIe link.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184